Bell, Chief Judge.
This is an appeal in a Workmen’s Compensation case. The evidence was limited to claimant’s testimony and to two medical reports. Claimant testified that for several years he had experienced chest pains following excessive smoking or exertion; that on January 22,1976, shortly after reporting for work, he began to have chest pains and nausea. About an hour later he assisted two other men in moving some heavy light poles and the pain in his chest increased. At noon he went to see a doctor. He was hospitalized. On discharge from the hospital on February 3, 1976, the author physician of claimant’s medical report made a final diagnosis of "arteriosclerotic heart disease with acute subendocardial infarction, Class IIB.” Claimant thereafter went to the Riverside Clinic in Jacksonville, Florida for another examination. The medical report from this clinic contains the following: "Impression 1. Recent chest pain and diagnosis of'heart attack’, etiology uncertain.” There is nothing in either medical report which shows a causal connection between the claimant’s heart condition and his job and the record is otherwise silent on this question.
The administrative law judge found an accidental injury to claimant’s heart arising out of and in the course of his employment and claimant was awarded compensation. On appeal, the full board adopted those findings "except as inconsistent” with its own; and found, inter alia: "m. Based on the fact that claimant was required to lift heavy poles, that he suffered constantly worsening chest pain throughout the morning of January 22,1976, that he requested to see a doctor, that he finally had to see a doctor and was immediately sent to a hospital, and that his lifting of heavy poles throughout the morning was physically strenuous, the board finds that the duties of his employment contributed to his subendocardial infarction, Class 2-B.” A substituted award in claimant’s favor was then made. On review the award of the full board was affirmed by the superior court. Held:
Code § 114-102 provides in pertinent part:"... nor *495shall 'injury’ and 'personal injury’ include heart disease, heart attack, the failure or occlusion of any of the coronary blood vessels, or thrombosis, unless it is shown by preponderance of competent and credible evidence that it was attributable to the performance of the usual work of employment ...” Claimant only shows that he has a heart condition. He did not show that subendocardial infarction Class 2-B was attributable to his employment. There is no evidence nor is there any inference that can be dráwn therefrom that the lifting of the heavy poles or any other work-related activity of claimant caused his heart injury. Consequently, the award of compensation is without evidence to support it. The judgment of the superior court is reversed.
Submitted May 2, 1977
Decided September 7, 1977
Rehearing denied October 13, 1977
Swift, Currie, McGhee & Hiers, James B. Hiers, Jr., for appellants.
Rudolph J. Chambless, Jack J. Helms, for appellee.

Judgment reversed.


Webb, Smith and Shulman, JJ., concur. Birdsong, J., concurs in the judgment only. Been, P. J., Quillian, P. J., McMurray and Banke, JJ., dissent.